COURT 
OF APPEALS
                                       
SECOND DISTRICT OF TEXAS
                                                   
FORT WORTH 
 
                                        
NO. 2-05-307-CV
IN 
THE INTEREST OF K.A.H., A CHILD
 
                                               
----------
               
FROM THE 355TH DISTRICT COURT OF HOOD 
COUNTY
                                               
----------
                  
MEMORANDUM
OPINION[1]
AND 
JUDGMENT
                                               
----------
On 
November 1, 2005, we notified appellant that his brief had not been filed as 
required by TEX. 
R. APP. 
P. 38.6(a).  We stated we would 
dismiss the appeal for want of prosecution unless appellant or any party 
desiring to continue this appeal filed with the court within ten days a response 
showing grounds for continuing the appeal.  
We have not received any response.
Because 
appellant=s 
brief has not been filed, we dismiss the appeal for want of prosecution.  See TEX. 
R. APP. 
P. 38.8(a), 42.3(b).
 

Appellant 
shall pay all costs of this appeal, for which let execution 
issue.
 
PER 
CURIAM               

 
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, 
JJ.
 
DELIVERED: 
December 8, 2005
 



[1]See 
Tex. 
R. App. P. 47.4.